Citation Nr: 1821947	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-11 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for myelodysplastic syndrome, also claimed as anemia, and to include as due to herbicide exposure.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1962 to June 1971 and August 1971 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran withdrew his hearing request in a June 2017 written statement.  See 38 C.F.R. § 20.704(d) (2017).  


FINDING OF FACT

In a June 2017 written statement and prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw the claim currently pending before the Board; there are no questions of fact or law remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for myelodysplastic syndrome, also claimed as anemia, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a June 2017 written statement, the Veteran indicated his desire to withdraw "from hearing before the [Board]" because he realized that his claim would not garner retroactive pay or adjust his current 100 percent rating.  At no time thereafter did he submit additional evidence in support of this appeal.  Thus, the Board construes the June 2017 statement as a request to withdraw the matter currently pending before the Board.  In doing so, the Board observes that no further adjudicatory action was taken by VA with regard to this appeal following the June 2017 statement.  

Further, this withdrawal was requested prior to the promulgation of a Board decision on this matter.  Accordingly, there are no allegations of error of fact or law with respect to this claim remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal of this matter.


ORDER

The appeal is dismissed.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


